The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9 are presented for examination.
Requirement for Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-2, drawn to a composition comprising 0.5 M SH-11037 and from 50 g/ml to 800 g/ml aflibercept, classified in A61K 39/39451.
II.	Claims 3-7, drawn to a method for treating a neovascular eye disease in a subject need thereof, or a method of treating an angiogenesis-mediated disease in a subject in need thereof, via administering an effective amount of a composition comprising 0.5 M SH-11037 and from 50 g/ml to 800 g/ml aflibercept with a pharmaceutically acceptable carrier, classified in A61P 27/02.
III.	Claims 8-9, drawn to a composition comprising a synthetic compound of the recited formulas and an anti-angiogenic agent, classified in A61K 31/353.
The inventions are distinct, each from the other, for the following reasons:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the product as claimed can be used in a materially different processes of using that product, such as, e.g., the treatment of diabetic retinopathy, or the treatment of cancer.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP §806.05(j). In the instant case, the inventions as claimed have a materially different design, as the product of Invention I requires a combination of SH-11037 with the anti-angiogenic agent aflibercept, whereas the product of Invention III is directed to a composition of a synthetic compound structurally distinct from SH-11037 for use in combination with any anti-angiogenic agent. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the product of Invention III is not used in, or made by, the process of Invention II. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (i) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and (ii) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR §1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR §1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should Applicant traverse on the grounds that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103 or pre-AIA  35 U.S.C. §103(a) of the other invention.

ELECTION OF SPECIES REQUIREMENT
This application contains claims directed to patentably distinct species of (i) disease to be treated (claims 4-5, 7) and (ii) synthetic compounds (claims 8-9).
ELECTION OF INVENTION II REQUIRES THE FOLLOWING SPECIES ELECTION:
(A) Election of ONE single disclosed species of disease to be treated from those recited in claims 3 or 6, which are: (i) neovascular eye disease (claim 3), or (ii) angiogenesis-mediated disease (claim 6). 
If Applicant elects (i) neovascular eye disease (claim 3), then Applicant is further required to elect ONE single disclosed species of neovascular eye disease from those provided for in claim 4, which are: (a) retinopathy of prematurity, (b) diabetic retinopathy, (c) wet age-related macular degeneration, (d) pathological myopia, (e) hypertensive retinopathy, (f) occlusive vasculitis, (g) polypoidal choroidal vasculopathy, (h) uveitic macular edema, (i) central retinal vein occlusion, (j) branch retinal vein occlusion, (k) corneal neovascularization, (l) retinal neovascularization, (m) ocular histoplasmosis, or (n) neovascular glaucoma.
If Applicant elects (ii) angiogenesis-mediated disease (claim 6), then Applicant is further required to elect ONE single disclosed species of disease from those provided for in claim 7, which are: (a) non-ocular hemorrhage, (b) myocardial infarction, (c) stroke, (d) cancer, (e) atherosclerosis, (f) ischemic heart disease, (g) coronary heart disease, (h) peripheral arterial disease, or (i) wound healing disorder. 
ELECTION OF INVENTION III REQUIRES THE FOLLOWING SPECIES ELECTION:
(B) Election of ONE single disclosed species of synthetic compound from those recited in instant claims 8-9. 
NOTE: Applicant is requested to provide, in reply to this action: (i) a chemical name of the elected compound, (ii) a CAS Registry number for the elected compound, and (iii) a structural depiction of the elected compound.
The following claims are generic: (i) claims 3-7 are generic to the claimed species of disease to be treated, and (ii) claim 9 is generic to the claimed species of synthetic compound.
The species of diseases to be treated are independent or distinct because each differs from the others in etiology, afflicted organ system, pathophysiological manifestations, treatment protocol, response to therapy, and patient population. 
The species of synthetic compounds are independent or distinct because the different species are unique in structure, function and/or chemical properties such that a comprehensive search for one such compound would not necessarily result in a comprehensive search for any one or more other claimed compounds. Furthermore, the compounds are not necessarily recognized in the art as art-accepted equivalents and/or interchangeable.
In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is required under 35 U.S.C. §121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR §1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR §1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should Applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103 or pre-AIA  35 U.S.C. §103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR §1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR §1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR §1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR §1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR §1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
August 24, 2022